Case 1:17-cr-00101-LEK Document 637 Filed 11/08/19 Page 1 of 1              PageID #: 5469




                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:              United States v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi

       DATE:       11/08/2019


COURT ACTION: EO: COURT ORDER REGARDING DEFENDANT’S MOTION
FILED ON NOVEMBER 6, 2019

        On November 6, 2019, pro se Defendant Anthony T. Williams (“Defendant”) filed
a Motion “Challenging the Jurisdiction of the Federal Corporation Called the ‘United
States’ or ‘United States of America[’] as outlined in title 28 USC 3002(15)1(1)”
(“Motion”). [Dkt. no. 633.] Pursuant to the deadlines issued at the August 27, 2019
status conference, any response to the Motion must be filed by December 6, 2019, and
Defendant will not be permitted to file a reply. See Minutes, filed 8/27/19 (dkt. no. 566),
at 1. The Motion will be taken under advisement after the response deadline.

       IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
